Citation Nr: 1644714	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  10-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J.R. Bryant
INTRODUCTION

The Veteran had active duty in the United States Marine Corps from February 1971 to June 1975.  He died in May 2008.  The appellant is his surviving spouse.  Because the Veteran died prior to October 10, 2008, the provisions pertaining to substitution are inapplicable in the instant appeal.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In February 2011, the appellant testified in a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

This case was previously before the Board in November 2011, July 2013, and August 2014, at which times the issue currently on appeal was remanded for additional development. 

In September 2015, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Order, the Court granted the Parties' Joint Motion for Remand (JMR), which vacated the Board's September 2015 decision and remanded the issue for action consistent with the directives contained therein. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The appellant is seeking service connection for the cause of the Veteran's death.

As noted in the Introduction, in a September 2015 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's denial to the Court.  In a June 2016 JMR, the parties and the Court found that VA had failed to fully exercise the duty to assist in determining whether the Veteran had actually served on the landmass of the Republic of Vietnam.  The Parties noted that service personnel records showed that the Veteran had served with MABS-15 (Marine Air Base Squadron 15) as part of MAG 15 (Marine Air Group 15) in the 1st MAW (1st Marine Air Wing) from July 1972 to July 1973.  They specifically pointed out that the command chronologies for this unit could potentially support the appellant's statements that the Veteran had served in the Republic of Vietnam during the time that at least some elements of the unit were located there beginning in 1972.  There was also some indication that this information may be available through the Virtual VA website.  

The Board has been instructed to obtain the command chronologies for MABS-15, MAG-15, 1st MAW from June 1972 through July 1973 and determine whether they indicate that the Veteran served in Vietnam.  

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Marine Corps Historical Center (MCHC) and the National Archives and Records Administration (NARA) and request command chronologies for MABS-15, MAG-15, 1st MAW, (Marine Air Base Squadron 15, Marine Air Group 15, 1st Marine Air Wing) between July 1972 to July 1973, which might verify the appellant's allegation that the Veteran was physically present in the Republic of Vietnam.  

The AOJ is hereby notified that the command chronologies for MABS-15, MAG-15, 1st MAW, (Marine Air Base Squadron 15, Marine Air Group 15, 1st Marine Air Wing) between July 1972 to July 1973 might also be available through the Virtual VA website. 

All responses (positive or negative) should be associated with the Veteran's Veteran's Benefits Management System (VBMS) electronic record. 

2.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board (Board) or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

